—Judgment, Supreme Court, New York County (Stephen Crane, J.), entered March 19, 1992, which denied the CPLR article 78 petition, confirmed an Order and Opinion Denying Petition for Administrative Review of respondent Division of Housing and Community Renewal dated November 14, 1990, and dismissed the proceeding, unanimously affirmed, without costs.
The order of respondents, establishing a stabilized rent for the apartment in issue and directing payment of treble damages, in addition to payment of rent overcharges, was rationally based upon the evidence (see, Matter of Heintz v Brown, 80 NY2d 998, 1001), and a court may not substitute its own views for that of the administrative agency.
We have considered all of the petitioner’s remaining arguments, and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Kupferman, Kassal and Nardelli, JJ.